Citation Nr: 0532446	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-26 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.   Entitlement to a disability rating greater than 10 
percent for chondromalacia and osteoarthritis of the left 
knee.

2.   Entitlement to a disability rating greater than 10 
percent for chondromalacia and osteoarthritis of the right 
knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. W. Greenstreet, Veterans Law Judge


INTRODUCTION

The veteran had active service from November 1961 to October 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In a June 2005 decision, the Board remanded this case for 
further development.  That development was completed, the RO 
continued its prior denial, and returned it to the Board.

FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The record reveals credible, consistent complaints of 
severe knee pain associated with also all ambulatory activity 
and also pain on rest.

3.  The veteran does not have severe ligamentous instability, 
subluxation or flexion or extension limited to, respectively, 
less than 30 degrees or more than 15 degrees, ankylosis or 
bony abnormality of the tibia and fibula.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating for 
chondromalacia and osteoarthritis of the left knee have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5260 and 5261 (2005).

2.  The criteria for a 20 percent disability rating for 
chondromalacia and osteoarthritis of the right knee have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5260 and 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Obligations

Review of the claims folder reveals compliance with the VCAA.  
Following the Board's June 2005 remand, the RO explained to 
the veteran that he should give the VA any evidence 
pertaining to his claim, and specifically identified certain 
evidence that the RO would secure and asked the veteran to 
identify any other private, VA, or military medical treatment 
records as well as any other information or evidence he 
wanted the RO to obtain.  In addition, the letter asked the 
veteran to provide any other additional evidence.  The RO has 
properly pursued obtaining all evidence described by the 
veteran.  In this case, the Board finds no indication of 
defective notice, with regard to content or timing, that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if any defect could be detected, is harmless 
error.  See Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The RO further advised the veteran in its June 2005 letter of 
the evidence he was lacking to secure the increased 
disability ratings he is seeking on appeal.  The Board finds 
that the RO has provided the veteran sufficient notice as 
required by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  


II.  Factual Background

In an August 1976 rating action, the Philadelphia, PA RO 
granted service connection for the veteran's knee disorders 
and assigned 10 percent ratings for each knee.  In a 
September 2002 letter, the veteran requested increased 
ratings for his knee disorders.  The RO denied his claim in a 
June 2003 rating action and he appealed.  Following an April 
2004 Travel Board hearing with the undersigned Veterans Law 
Judge, the case was Remanded by the Board in June 2005.  The 
RO completed the requested development, confirmed its prior 
denial, and returned the case to the Board.

Private medical records from 2000 to 2003 show that the 
veteran was treated regularly for complaints of bilateral 
knee pain.  Clinically, the findings ranged from no heat or 
swelling and a normal range of motion, to tenderness, edema, 
increased warmth and patent joint pain.  He was prescribed 
ibuprophen.

In an April 2003 statement, the veteran's wife reported that 
his knees were sometimes very swollen and tender, and that he 
experienced unremitting, debilitating knee pain.

On fee basis examination by a private physician in April 
2003, the veteran complained of constant knee pain with 
exacerbations occurring two to three times monthly and 
lasting from three to seven days associated with increased 
pain, swelling and giving way.  He stated that he could sit 
for 10 minutes and walk for 45 minutes.  He was extremely 
limited in climbing stairs and was unable to work full time 
as a musician due to the limitations caused by his knees.  He 
used prescribed Arthrotec on an as needed basis for the pain 
and wore soft supports.

Clinically, the veteran's knees were stable and the range of 
motion was full with the exception of flexion limited to 140 
degrees on the left.  There was no swelling or gait 
abnormality.  The examiner concluded that pain had the major 
impact on the veteran's functioning.  The impression on x-ray 
examination was of bilateral minimal osteoarthritis.

At his April 2004 hearing at the Roanoke RO, the veteran gave 
honest, detailed testimony about the debilitating pain caused 
by his service connected knee disorders as well as episodes 
of heat, tenderness, giving way, and swelling in the knee 
joints.  He stated that he was prescribed Arthrotec, a 
medication prescribed to treat pain, inflammation and fever.

In June 2005, the veteran was given a VA orthopedic 
examination.  In relevant part, he stated that he used soft 
knee braces and a cane for walking.  His symptoms also 
included pain, instability, stiffness, joint warmth, and 
flareups occurring every two to three weeks which limited 
knee motion by about half.

Clinically, his gait was antalgic and shoes showed an 
abnormal wear pattern.  Extension was normal but flexion was 
limited to 140 degrees, with pain starting at 100 degrees and 
there was pain on extension bilaterally.  Subpatellar 
tenderness, grinding and crepitation were also evident.  The 
x-ray impression was of bilateral tricompartmental joint 
space narrowing, and mild degenerative joint disease, 
bilaterally.

The clinical diagnosis was bilateral chondromalacia patella 
and degenerative joint disease.  The examiner concluded that 
the veteran's knees resulted in moderate impairment of the 
performance of the daily activities of: chores, shopping, 
exercise, sports and recreation

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

In this case, the veteran is service connected for 
chondromalacia as well as arthritis.  The former disorder is 
generally defined as softening or degeneration of articular 
cartilage, usually in the knee on the posterior of the 
patella as is the case here.  While the RO has properly 
considered a number of the disability codes as they relate to 
the veteran's knee disorders, the Board finds that a broader 
interpretation of both 38 C.F.R. § 4.7 and the applicability 
of the rating codes themselves would result in a more 
accurate rating which would best encompass the global impact 
of the veteran's manifold knee symptoms on his employability.   
That is, while 38 C.F.R. § 4.7 is generally utilized to award 
a higher rating within a discrete disability rating code, 
that interpretation is by no means exclusive and does not 
preclude consideration of a higher evaluation under a 
different rating code altogether.

Here, given the veteran's symptoms of heat, pain and 
inconstant gait and station, the Board has concluded that 
Diagnostic Code 5258 which provides for a 20 percent rating 
for cartilage (semilunar) dislocation when there are frequent 
episodes of locking (producing gait and station dysfunction), 
pain and joint effusion best approximates the knee problems 
the veteran experiences.   While the Board has taken due 
account that many of the clinical findings at the last 
orthopedic evaluation were considered within the range of 
normal, the examiner's conclusion that the veteran's basic 
activities of daily living such as performing chores, 
exercising, and shopping were moderately impaired is most 
indicative of his level of disability.   Accordingly, we 
conclude that a 20 percent disability rating for each knee 
under Diagnostic Code 5258 best contemplates the true degree 
of actual quotidian impairment produced by veteran's knee 
disorders and is consistent with 38 C.F.R. §§ 4.20 and 4.27.

As to a rating greater than 20 percent for each knee, the 
evidence clearly shows that there is no bony impairment of 
the tibia or fibula so as to merit consideration under Code 
5262, ankylosis under Code 5256, limitation of motion per 
Codes 5260 and 5261 or severe recurrent subluxation or 
lateral instability under Code 5257 so as to warrant a 30 
percent rating for each knee.

Extraschedular Ratings

It does not appear that the RO considered an extraschedular 
rating and, even if it did, the conclusion was that referral 
to the Under Secretary for Benefits or the Director of the 
Compensation for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may is 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R §  3.321(b)(1) 
(2005).  

In any event, the Schedule is patently not inadequate.  The 
Schedule does provide for higher ratings for veteran's 
disabilities, but, as discussed above, findings supporting a 
higher rating have not been documented.  In addition, the 
service-connected disabilities have not required frequent 
periods of hospitalization.  For these reasons, the 
assignment of  extraschedular ratings for the knee 
disabilities is not warranted.


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a 
20 percent disability rating for chondromalacia and 
osteoarthritis of the left knee is granted.  

Subject to the law and regulations governing the payment of 
monetary benefits, a 
20 percent disability rating for chondromalacia and 
osteoarthritis of the right knee is granted.  




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


